EDMONDSON, Circuit Judge,
concurring in part and dissenting in part, in which COX, BIRCH and DUBINA, Circuit Judges, join:
The Civil War came close to destroying the United States forever. The War was a brutal physical contest, in which valor was common on both sides. Our great nation was preserved, but at a terrible price. For example, in the four years of the War, the federal army of about 1,500,000 troops suffered 634,-703 casualties (359,528 dead and 275,175 wounded).1 The War also cost the federal government, at least, $15,000,000,000. I doubt that we can today appreciate the depth of feeling about sacrifice and about loss (tinged with bitterness) that loomed over the country and Congress in the decade following the War.
One issue over which the War had been fought was slavery. The fate of slaves, recently freed at such severe cost to the Union, was a great concern during the Reconstruction era. Radical Reconstruction was rough for southern whites. Some strongly resented the political influence of freed slaves and of those persons working with freed slaves. There was resistance, and organizations such as the Ku Klux Klan arose in the South. These organizations engaged in terroristic conduct. This conduct was aimed at intimidating the freed slaves and their white allies. The allies were often former union soldiers and mostly Republicans. These hard realities made up the situation Congress (dominated by northern Republicans) faced in 1871 when it enacted the Ku Klux Klan Act, including what is now 42 U.S.C. § 1985(3).
Our job in construing a statute is to determine congressional intent. In my view, 42 U.S.C. § 1985(3) is the product of this concrete historical situation. The statute speaks to the concerns of the situation. The text of the statute must be interpreted in the context of this history. Most important, it is the qualities of the text when it was written— and not our response to it as modern readers — that must be our guide. In addition, what we personally might like this statute to mean (or the law, in general, to be) in the *1352light of current circumstances and changed ideas has no rightful place in our work: reinvention of the statute cannot properly be what we are after.
The question today is whether 42 U.S.C. § 1985(3) extends to cover persons conspired against because of their sex.2 Sexual discrimination was no issue in the Civil War or in Reconstruction.3 And looking at the circumstances existing in 1871,1 am unpersuaded that sexual discrimination was in the mind of Congress when section 1985(3) was passed. The language of the pertinent statute is pretty broad. But the Supreme Court has already indicated- — in 1983 — that neither the language of section 1985(3) nor its legislative history readily answers questions about the section’s scope. Despite the statute’s language, “it is a close question whether section 1985(3) was intended to reach any class-based animus other than animus against Negroes and those who championed their cause, most notably Republicans.” United Bhd. of Carpenters & Joiners v. Scott, 463 U.S. 825, 103 S.Ct. 3352, 3360, 77 L.Ed.2d 1049 (1983) (construing “intent of the 1871 Congress” and holding that section does not reach conspirators motivated by bias against a group on account of their economic views).4
Since 1983, no new information has come to light that would make this court better informed about the intent of the 1871 Congress than the Supreme Court was informed in 1983.5 The legislative-history equivalent *1353of the Dead Sea Scrolls has not been discovered or called to our attention. When we are construing statutes and, therefore, congressional intent, we must never allow guessing to masquerade as interpretation. Also we, as judges, must always know what we do not know. In my view, we cannot know with reasonable certainty that the 1871 Congress intended to reach conspiracies other than those based on race.
To extend section 1985(3) to cover persons conspired against because of their sex would represent an important decision on public policy. This kind of public-policy decision is beyond our legitimate power when the congressional intent is so unclear. An ancient legal maxim says that “where you doubt, do nothing.”6 I think we should do nothing here. We should not err on the side of an innovative expansion of an old statute. To do so is not just a mistake of principle, it is dangerous. “The federal balance is a fragile one, and a false step in interpreting § 1985(3) risks making a whole catalog of ordinary state crimes a concurrent violation of a single congressional statute passed more than a century ago.” Bray v. Alexandria Women’s Health Clinic, 506 U.S. 263, 113 S.Ct. 753, 768, 122 L.Ed.2d 34 (1993) (Kennedy, J., concurring).
I believe that we do our duty when we admit that we do not know whether certain conduct was intended by Congress to be covered by a statute or not. We cannot properly do more in this case. I accept the principle that Congress and the President— political officers elected by the American people — should decide public-policy questions, such as the one underlying this case. The political branches (and not the judicial branch) should decide whether a federal statute — along the lines of 42 U.S.C. § 1985(3): that is, a statute directed largely towards private conduct and without expressed limits tied to state action, interstate commerce, federal funding and so on — is fitting and needed to cover persons conspired against on ac*1354count of their sex.7
When I disagree with the court, I commonly file no dissent. Dissenting is rarely the best use of the judge’s time and energy. Dissents can also be counterproductive in other ways. If the legal principles involved seem to me to be important enough, I may write something, however. Even then, because my dissent will govern no one (not even me) while the court’s opinion will govern everyone in three states, I sincerely hope that the court’s view of the case is the correct one — setting out the true law — and that my view is the incorrect view. I know that my colleagues’ motives are good. But for the reasons I have tried to explain briefly, I cannot today go along completely.
I concur in this court’s opinion and judgment, except the part about 42 U.S.C. § 1985(3).

. By way of comparison, a much more populous United States, with a much larger military, fighting worldwide, suffered a loss of 292,131 dead in World War II.


. This case concerns the scope of the cause of action made available by section 1985(3) to those injured by conspiracies formed "for the purpose of depriving, either directly or indirectly, any person or class of persons of the equal protection of the laws, or of equal privileges and immunities under the laws.”


. Plaintiff is a white woman. At its core, the section was intended to protect blacks and those who supported blacks; thus, white women, along with everyone else, are doubtlessly protected by the statute as long as they are being conspired against on account of helping a racial group. The question presented in this case then is not whether women are protected by the statute (they are), but whether the statute extends protection to women (or to anyone else) in this kind of case.


. The Supreme Court in Scott was unpersuaded by a "plain-language” argument that conspiracies not based on race are included in 1985(3). So am I.
The plain-language doctrine of statutory interpretation is usually best to determine the true intention of Congress, but judges usually are looking at statutes enacted by — at least roughly speaking — their own contemporaries. As contemporaries, we share with the pertinent Congress basically the same environment of circumstances and facts that surrounded the enactment of the statute; and when we see in the statute's words an unambiguous plain meaning, we see that plain meaning in the light of our shared contemporary conditions. But as I have observed, "[wjhen ... much older statutes are being construed by modern courts, our response as modern readers to the words of the statute may not be what the words meant to the Congress speaking at a very different time.” United States v. Steele, 147 F.3d 1316, 1320-21 (11th Cir.1998) (en banc) (Edmondson, J., concurring).
When we are looking at a statute that is almost 130 years-old, we know that, in the meantime, conditions and ideas have changed; the passage of time is enough to inject considerable uncertainty in my mind about the meaning of what the 1871 Congress said with the statute. Just reading the words today is not enough to know what the words used in 1871 meant to that Congress. Congress’s intent at the time of the statute's enactment cannot be reliably ascertained without taking into account the historical context of the statute.


.I do not say that the Supreme Court's words in Scott can be read as a holding which is binding on us, but the Court's words have consequence. Furthermore, I agree with the Supreme Court. The arguments made to support a construction of 1985(3) to extend beyond race are not compelling.
Some argue that the section’s protections track the protections of the Equal Protection Clause of the Fourteenth Amendment, which the Supreme Court has construed to go beyond race. But, section 1985(3) does not actually say (although it could have done so á la 42 U.S.C. § 1983) that it incorporates the Fourteenth Amendment or the Constitution. And the Fourteenth Amendment was enacted by a different Congress (the 39th) than the Congress (the 42d) that enacted section 1985(3): words can mean different things to different Congresses. In addition, the Supreme Court has already said that "Equal Protection Clause jurisprudence is [not] automatically incorporated into § 1985(3).” Bray v. Alexandria Women’s Health Clinic, 506 U.S. 263, 113 S.Ct. 753, 761 n. 4, 122 L.Ed.2d 34 (1993). Even if one accepts that the Congress in 1871 intended the words in section 1985(3) to mean the same thing as the Equal Protection Clause, it would seem that the intention would be that the section’s words mean the same thing as the Equal Protection Clause's words were understood to *1353mean in 1871, which may well be different than what we understand the Clause to mean today. Furthermore, section 1985(3) was enacted — at least in substantial part — on the basis of the Thirteenth Amendment, which deals directly with the badges and incidents of “slavery.”
Others point out bits of legislative history that they say show a broader intent. The legislative history — which is filled with references to freed slaves and their supporters and to the Klan — is long. The bits that might be said to point beyond race are very few and short. And, the statements of individual legislators are not ordinarily given controlling effect. See, e.g., Brock v. Pierce County, 476 U.S. 253, 106 S.Ct. 1834, 1840-41, 90 L.Ed.2d 248 (1986).
Some others say that, even if it is true that the 1871 Congress did not have in mind discrimination against persons other than black people when Congress enacted section 1985(3), it is proper to extend the statute to cover reasonably comparable evils. They cite Oncale v. Sundowner Offshore Services, Inc., 523 U.S. 75, 118 S.Ct. 998, 140 L.Ed.2d 201 (1998). Oncale decided that a statute that undoubtedly was enacted to prohibit sexual discrimination reaches all kinds of sexual discrimination, including male-on-male discrimination. I say the Oncale reasoning would allow section 1985(3) to reach all kinds of racial discrimination and not just discrimination against black persons, although former slaves were precisely who Congress had in mind. But Oncale's reasoning does not license federal courts to start including a whole new category of discrimination within a statute’s coverage if Congress did not have that kind of discrimination in mind at all.
Never has the Supreme Court decided whether section 1985(3) extends beyond race to sex. Therefore, stare decisis and similar doctrines— which require courts to stand by previously decided matters — can dictate nothing to us. Still, some people take what they might call a realist view, observing that several of the present members of the Supreme Court have individually said — at one time or another — that 1985(3) does cover conspiracies other than those based on race. These “realists” see the handwriting on the wall. They predict the Supreme Court ultimately will extend the statute to conspiracies based on sex and say, therefore, that lower courts should take the step now. I think that predicting what the Supreme Court will do in the future is hard. Justices are not bound by their statements in concurrences or dissents or in decisions while serving on lower courts. More important, our judicial duty, as I understand our promises, is to study section 1985(3) using the usual legal methods and to decide the case accordingly and independently. The job of a United States Circuit Judge is not just to bet on which way the Supreme Court will come down later. I think the nonbinding observations of individual Supreme Court justices are not so much to be counted by us, as they are to be weighed.


. Quod dubitas, ne feceris. S.S. Peloubet, Legal Maxims 253 (1985); Black's Law Dictionary, 1127 (5th Ed.1979).


. By the way, although the Supreme Court signaled in 1983 that it was by no means clear that section 1985(3) reached beyond race, Congress in 1991 — when it amended many civil rights statutes — did not expand the section to make it plain that nowadays the section’s coverage ought to go beyond race. But Congress has enacted other statutes that prohibit discrimination on the basis of sex in a number of specific contexts.